Citation Nr: 0126020	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  00-19 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Service Disabled Veterans Insurance (RH) under 
38 U.S.C.A. § 1922(a) (West 1991).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The veteran had active military service from June 1956 to 
July 1976.  

This appeal arises from a November 1998 decision by the 
Department of Veterans' Affairs (VA) Insurance Center (IC), 
denying the veteran's application for Service Disabled 
Veterans Insurance ("RH insurance") because his various 
nonservice-connected disabilities precluded him from meeting 
the underwriting standards of good health so as to be 
entitled to RH insurance.  The veteran has appealed.  

The veteran's claim of entitlement to an effective date prior 
to October 19, 1992 for a 100 percent rating for service-
connected psychiatric condition is the subject of a separate 
appellate decision.


FINDINGS OF FACT

1.  The veteran was born in September 1937; recent medical 
records show that he is five feet eleven inches tall and 
weighs 205 pounds; he has received treatment and/or diagnoses 
of obesity, diabetes, colostomy, and emphysema.  

2.  The veteran's height and weight, when combined with these 
nonservice-connected disabilities, individually and 
cumulatively, tends to weaken or impair the normal functions 
of the mind, the body or shorten life expectancy; the veteran 
is not in good health, as defined by the applicable VA 
criteria.  


CONCLUSION OF LAW

The basic criteria for entitlement to Service Disabled 
Veterans' Insurance have not been met.  38 U.S.C.A. § 1922 
(West 1991 & Supp. 2000); 38 C.F.R. § 8.0 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2001).  The appellant 
was notified in the RO's decision, and subsequent statement 
of the case (SOC), that the criteria for RH insurance had not 
been met.  That is the key issue in this case, and the SOC 
informed the veteran of the applicable criteria.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decision and the SOC informed him 
of the information and evidence needed to substantiate the 
claim and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West Supp. 2001).  At issue is eligibility for 
insurance.  The appellant has not referenced any unobtained 
evidence that might aid his claim.  See Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  The RO requested all relevant 
treatment records identified by the veteran, and the Board 
finds that there is more than sufficient evidence of record 
to decide his claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  For these reasons, the veteran is not prejudiced 
by the Board's review on the merits.  Compare Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

The veteran argues that the physical disorders which the IC 
cited as grounds for its determination that he is not in good 
health developed after he was granted service connection for 
PTSD, and after he was assigned a 100 percent evaluation for 
his service-connected disabilities.  He argues that he is 
therefore being treated "in a very unfair manner."  

Under the provisions of 38 U.S.C.A. § 1922, a veteran may be 
entitled to RH insurance when it is determined that he has a 
compensable service-connected disability and he applies in 
writing for such insurance within two years of the date 
service connection was granted.  38 U.S.C.A. § 1922 (West 
1991 & Supp. 2000) (Public Law 102- 86, 201(a)(1) changed the 
one-year application period to two years effective September 
1, 1991).  In order to be eligible for RH insurance, the 
veteran must be in "good health," excepting any service 
connected disabilities.  The law requires, the Secretary to 
establish "standards of good health" to determine if "the 
applicant is, from clinical or other evidence, free from 
disease, injury, abnormality, infirmity, or residual of 
disease or injury to a degree that would tend to weaken or 
impair the normal functions of the mind or body or to shorten 
life."  38 U.S.C.A. § 1922; 38 C.F.R. § 8.0.  In response, 
the Secretary has promulgated Veterans Benefits Manual M29-1, 
Part V, Insurance Operations Underwriting Procedures (M29-1), 
which contains guidelines for evaluating applications for the 
various insurance programs administered by the VA.

As an initial matter, the veteran's application for RH 
insurance was received on August 21, 1998.  The veteran was 
awarded service connection for PTSD in June 1998.  His 
application was therefore clearly filed within two years of a 
compensable award of service connection for a medical 
disability, and is considered to have been timely filed.  The 
critical issue in the present case is whether the veteran was 
otherwise in good health at the time of his application.  

"Good health" is determined by a system of numerical ratings 
used as a means of classifying or grouping applicants 
according to their state of health.  Mortality debits for 
existing impairments are added and credits for favorable 
features are subtracted.  The total of these numerically 
expressed debits and credits is the mortality ratio of the 
risk.  For the purpose of meeting good health requirements a 
rating of 300 or less is necessary.  M29-1, Part V, Chapter 
1, Paragraph 1.12d(1).  

In denying the veteran's application for RH insurance, the IC 
relied primarily upon medical records which indicated that 
the veteran had diabetes, a perforated colon and emphysema, 
and that he was obese.  These disabilities are not service 
connected at the present time.  

The Board first notes that the veteran's discharges (DD Form 
214's) indicate that he was born in September 1937, and was 
therefore 60 years old at the time of his application.  The 
medical evidence dated closest in time to his August 1998 
application consists of reports from Byrd and Wright, and the 
Willis Knighton Medical Center (WKMC), dated between June and 
September of 1998.  This evidence shows that the veteran was 
five feet eleven inches tall, and weighed 205 pounds, and 
that he was noted to be obese.  His diagnoses included status 
post perforated sigmoid colon secondary to diverticulitis for 
colostomy, type II diabetes mellitus on oral agents, 
pulmonary emphysema and chronic obstructive pulmonary disease 
(COPD).  According to M29-1, a baseline rating of 100 is 
assigned for a veteran of average weight and height's age and 
build.  Here, however, the veteran was noted to be five feet 
eleven inches tall, and to weigh 205 pounds.  With this 
build, the veteran is assigned 120 debits.  See M29-1, Part 
V, Build.  The veteran's diabetes mellitus (of less than ten 
years) results in a mortality debit of 100, with an 
additional 50 debits assigned due to his 120 debits for his 
build.  See M29-1, Part V, Chapter 2, Diabetes Mellitus.  The 
veteran's colon resection is assigned 400 debits.  See M29-1, 
Part V, Chapter 2, Colitis.  In this regard, WKMC records 
show that he was hospitalized for his colostomy between 
August 20th and August 26, 1998, and he is therefore 
considered not to have recovered from his surgery at the time 
his application was received on August 21, 1998.  Id.  There 
is clinical evidence of COPD and emphysema, but no recorded 
complaints, nor any findings of rales, asthma or bronchitis.  
Therefore, the veteran's emphysema is considered slight and 
is assigned 25 debits.  See M29-1, Part V, Chapter 2, 
Emphysema.  No credits for favorable features have been 
demonstrated.  The Board further notes that the medical 
evidence showed that the veteran had several other disorders 
for which he was not debited, to include thyroid disease and 
hypertension.  

Looking only at these nonservice-connected disorders clearly 
established by the uncontroverted medical evidence, the 
veteran's mortality ratio of risk is at least 695, well in 
excess of 300, prohibiting a finding of "good health."  
Veterans Benefits Manual M29-1, Part V, Insurance Operations 
Underwriting Procedures.  As such, the veteran's application 
must be rejected due to ineligibility under 38 U.S.C.A. 
§ 1922.

In conclusion, application of the guidelines established by 
the Secretary results in a clear finding that the veteran is 
not in "good health" as defined by the insurance regulations.  
Although the veteran argues that the cited disorders used as 
a basis to deny his claim developed after he was granted 
service connection for PTSD, this argument appears to be 
factually inaccurate.  This argument also appears to reflect 
a misunderstanding of the relevant criteria as set forth in 
38 U.S.C.A. § 1922, 38 C.F.R. § 8.0 and M29-1.  The Board 
stresses that it has evaluated his physical condition as the 
evidence showed it to be at time of his application (i.e., 
August 1998).  At that time, findings as to his height and 
weight had been made, and he had clearly been diagnosed with 
conditions that included status post perforated sigmoid colon 
secondary to diverticulitis for colostomy, type II diabetes 
mellitus, pulmonary emphysema and COPD.  Therefore, his 
argument provides no legal basis in support of his claim.  
Therefore, the veteran's application for RH insurance must be 
denied at this time.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

As the veteran does not meet the statutory requirements for 
RH insurance under 38 U.S.C.A. § 1922, the appeal is denied.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

